Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
Claim(s)

	Claim 20, line 4, replaced “the differential mode” with -- a differential mode --.

	Claim 20, line 6, replaced “the common mode” with -- a common mode --.

Allowable Subject Matter
Claims 1-5, 7-13 and 15-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-13 and 21 call for, among others, a common tuning branch configured to provide second-order harmonic tuning in the common mode; and a differential tuning branch configured to provide third-order harmonic tuning in the differential mode.

Claims 15-19 call for, among others, three harmonic tuning capacitors coupled to the transformer and configured to provide third-order harmonic impedance tuning in the differential mode; and two extended inductor branches coupled to the transformer and configured to provide second-order harmonic impedance tuning in the common mode. 
Claim 20 calls for, among others, three harmonic tuning capacitors electrically coupled to the transformer and configured to provide third-order harmonic impedance tuning in a differential mode; and two extended inductor branches electrically coupled to the transformer and configured to provide second-order harmonic impedance tuning in a common mode. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843